DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1,12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite “a remote control being carried by the user”, which appears to be directed to or encompassing a human organism.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “snow sensors being coupled to a roof, “snow sensors being spaced apart”, “vibration units being positioned”, “vibration units being turned on”, “vibration units vibrating”, “control unit being positioned”, “control unit turning each of said vibrations units on and off”, “remoted control being in wireless communication”, “remote control remotely turning on”, which are considered to be method steps as they recite an active step.  
Claim 3 recites “antenna being electrically coupled to”
Claim 4 recites “being attached to a rafter”, “being positioned”
Claim 5 recites “vibration control circuit receiving an on input”, “said vibration control circuit being electrically coupled to a power source”
Claim 6 recites “said motor rotating”, “motor being electrically coupled to”, “motor being turned on”
Claim 7 recites “cam being rotatably coupled to”, “cam orbiting about”, “when said motor is turned on”
Claim 8 recites “being positioned”, “being electrically coupled to”
Claim 9 “being coupled to”, “controlling operation parameters
Claim 10 recites “being coupled to”, “displaying indicia”
Claim 11 recites “receiver being positioned”, “being electrically coupled to”
Claim 12 recites “snow sensors being coupled to”, “snow sensors being spaced apart”, “antenna being coupled”, “being electrically coupled to”, “vibration units being coupled to”, “vibration units being positioned”, “vibration units being turned on”, “vibration units vibrating”, “housing being attached to”, “housing being positioned in”, “vibration control circuit being electrically coupled to”, “vibration control circuit receiving an on input”, “vibration control circuit being electrically coupled to”, “motor being positioned”, “motor rotating”, “motor being electrically coupled to”, “motor being turned on”, “cam being rotatably coupled”, “cam orbiting about”, “control unit being positioned”, “control unit turning each of said vibration units on and off”, “control panel being positioned”, “remoted control circuit being positioned”, “remote control circuit being electrically coupled to”, “control buttons being coupled to”, “control buttons controlling operation parameters”, “turning said vibrations units on and off”, “display being coupled to”, “being electrically coupled to”, “displaying indicia”, being positioned”, “being electrically coupled to”, “remoted control being carried by a user”, “remotely turning on”.  
The claims are drawn to the statutory category of a device/apparatus and should not have active method steps included.  Accordingly, in light of the above noted active method steps the scope of the claims is unclear and confusing.  The claims should be amended to recite the steps as a capability, i.e. configured to, and not as an active step.  The claims will be examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifford (20130042548) in view of Gelinas et al (4936060).
Claim 1. Clifford discloses a snow removal assembly being configured to remove snow from a roof of a building, said assembly comprising: 
a plurality of vibration units (4), each of said vibration units being coupled to the roof of the building having each of said vibration units being positioned in an attic of the building (as noted throughout the disclosure and figures and at least at paragraph 0028), each of said vibration units being in mechanical communication with the roof (as noted throughout the disclosure), each of said vibration units being in electrical communication (as noted throughout the disclosure at least at paragraphs 0028-0030), each of said vibration units being turned on when snow is detected, each of said vibration units vibrating when said vibration units are turned on thereby facilitating vibration to be transferred into the roof wherein said vibration units are configured to vibrate the snow that has collected on the roof thereby facilitating the snow to slide off of the roof (as noted throughout the disclosure); 
a control unit (16) being positioned within the building for being accessible to a user, said control unit being in electrical communication with each of said vibration units, said control unit turning each of said vibration units on and off when said control unit is manipulated by the user (as noted throughout the disclosure, at least at paragraphs 0029-0032); and 
a remote control (18as noted at paragraph 0030,0032) being carried by the user, said remote control being in wireless communication with said control unit, said remote control remotely turning on each of said vibration units for removing the snow from the roof (as noted at least at paragraphs 0030,0032).
Clifford does not expressly disclose a plurality of snow sensors in electrical communication with the vibration units, each of said snow sensors being coupled to a roof of a building wherein each of said snow sensors is configured to sense snow that has collected on the roof, said plurality of snow sensors being spaced apart from each other and being distributed over an entirety of the roof.
However it is known in the art to have a plurality of snow sensors coupled to a roof, configured to sense snow that has collected on the roof and in electrical communication with a control panel and snow accumulation mitigation devices.  For example, Gelinas discloses a plurality of snow sensors (60,62), each snow sensor being coupled to a roof of a building wherein each of the snow sensors is configured to sense snow that has collected on the roof, said plurality of snow sensors being spaced apart from each and being distributed over an entirety of the roof (as noted throughout the disclosure); wherein the snow sensors are in electrical communication with snow accumulation mitigation devices and controllers.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the snow removal assembly of Clifford to include snow sensors as taught by Gelinas, in electrical communication with the vibration units to achieve the predictable result of automatic and remote removal of the snow to facilitate ease of use and snow removal at buildings that are vacant or to protect a user from falling snow during removal.
Claim 2. The assembly according to claim 1, wherein each of said snow sensors comprises a base (60) having a top surface and a bottom surface, said bottom surface of said base being attached to an outer surface of the roof (as noted at least at col. 7 and seen in the figures).
Claim 3. The assembly according to claim 2, wherein each of said snow sensors includes an antenna (62) being coupled to and extending upwardly from said top surface of said base, said antenna being comprised of an electrically capacitive material thereby facilitating said antenna to sense the electrical charge of snow, said antenna being electrically coupled to a power source comprising an electrical system of the building (as noted at least at col. 7).
Claim 4. The assembly according to claim 3, wherein each of said vibration units comprises a housing (22) having a bottom wall and an outer wall (as noted at least at figures 3-8 and paragraphs 0034-0036), said housing being attached to a rafter of the roof having said housing being positioned in the attic of the building, said bottom wall abutting the rafter, said outer wall having a vent extending into an interior of said housing (as noted at least at figures 3-8 and paragraphs 0034-0036).
Claim 5. The assembly according to claim 4, wherein each of said vibration units includes a vibration control circuit being positioned within said housing, said vibration control circuit being electrically coupled to said antenna of each of said snow sensors (upon modification as noted above), said vibration control circuit receiving an on input when said antenna on said snow sensors senses snow, said vibration control circuit being electrically coupled to a power source comprising the electrical system of the building (as noted at least at figures 3-8 and throughout the disclosure, where Gelinas is relied upon for teaching the electrical communication and between the sensors and the vibration units as noted above).
Claim 6. The assembly according to claim 5, wherein each of said vibration units includes a motor (24) being positioned within said housing, said motor rotating in a first direction when said motor is turned on, said motor being electrically coupled to said vibration control circuit, said motor being turned on when said vibration control circuit receives said on input (as noted throughout the disclosure).
Claim 7. The assembly according to claim 6, wherein each of said vibration units includes a cam (26) being rotatably coupled to said motor, said cam orbiting about a rotational axis of said motor when said motor is turned on thereby facilitating said cam to oscillate for transferring vibration into said housing wherein said housing is configured to transfer the vibration into the rafter (as noted throughout the disclosure).
Claim 8. The assembly according to claim 6, wherein said control unit comprises: a control panel (16) being positioned within the building; and a remote control circuit being positioned within said control panel (as noted at least at paragraph 0032), said remote control circuit being electrically coupled to said motor in each of said vibration units.
Claim 9. The assembly according to claim 8, wherein said control unit includes a plurality of control buttons, each of said control buttons being coupled to said control panel, each of said control buttons being electrically coupled to said remote control circuit, each of said control buttons controlling operational parameters of said vibration units, including turning said vibration units on and off (as noted at least at paragraph 0030).
Claim 10. The assembly according to claim 9, wherein said control unit includes a display being coupled to said control panel such that said display is visible to the user, said display being electrically coupled to said remote control circuit, said display displaying indicia indicating the operational parameters of said vibration units (as noted throughout the disclosure and at least at paragraph 0030 where an operator uses the control panel, via a display, to operate the assembly).
Claim 11. The assembly according to claim 10, wherein said control unit includes a receiver being positioned within said control panel, said receiver being electrically coupled to said remote control circuit (as noted throughout the disclosure and at least at paragraphs 0030-0034,0040).
Claim 12.  Clifford discloses a snow removal assembly being configured to remove snow from a roof of a building, said assembly comprising: 
a plurality of vibration units (4), each of said vibration units being coupled to the roof of the building having each of said vibration units being positioned in an attic of the building, each of said vibration units being in mechanical communication with the roof, each of said vibration units being turned on when snow is detected, each of said vibration units vibrating when said vibration units are turned on thereby facilitating vibration to be transferred into the roof wherein said vibration units are configured to vibrate the snow that has collected on the roof thereby facilitating the snow to slide off of the roof (as noted throughout the disclosure, at least at paragraphs 0032-0036), 
each of said vibration units comprising: a housing (22) having a bottom wall and an outer wall, said housing being attached to a rafter of the roof having said housing being positioned in the attic of the building, said bottom wall abutting the rafter, said outer wall having a vent extending into an interior of said housing (as seen throughout the disclosure and at least at figures 3-8 and paragraph 0034-0036); 
a vibration control circuit being positioned within said housing, said vibration control circuit receiving an on input when snow is detected, said vibration control circuit being electrically coupled to a power source comprising the electrical system of the building (as noted at least at paragraphs 0032-0036); 
a motor (24) being positioned within said housing, said motor rotating in a first direction when said motor is turned on, said motor being electrically coupled to said vibration control circuit, said motor being turned on when said vibration control circuit receives said on input; and a cam (26) being rotatably coupled to said motor, said cam orbiting about a rotational axis of said motor when said motor is turned on thereby facilitating said cam to oscillate for transferring vibration into said housing wherein said housing is configured to transfer the vibration into the rafter (as noted at least in paragraphs 0032-0036); and 
a control unit (16) being positioned within the building for being accessible to a user, said control unit being in electrical communication with each of said vibration units, said control unit turning each of said vibration units on and off when said control unit is manipulated by the user (as noted at least at paragraphs 0032-0036),
said control unit comprising: a control panel being positioned within the building (as noted at least at paragraph 0030); 
a remote control circuit (18, as noted at least at paragraphs 0032,0040) being positioned within said control panel, said remote control circuit being electrically coupled to said motor in each of said vibration units; 
a plurality of control buttons, each of said control buttons being coupled to said control panel, each of said control buttons being electrically coupled to said remote control circuit, each of said control buttons controlling operational parameters of said vibration units, including turning said vibration units on and off; a display (what the users sees to interface with) being coupled to said control panel such that said display is visible to the user, said display being electrically coupled to said remote control circuit, said display displaying indicia indicating the operational parameters of said vibration units (as noted at least at paragraph 0030); and 
a receiver being positioned within said control panel, said receiver being electrically coupled to said remote control circuit; and a remote control (18) being carried by the user, said remote control being in wireless communication with said control unit, said remote control remotely turning on each of said vibration units for removing the snow from the roof, said remote control including a transceiver being in electrical communication with said receiver (as noted at least at paragraphs 0030-0036,0040).
Clifford does not disclose a plurality of snow sensors as claimed.  However it is known in the art to have roof of a building equipped with a plurality of snow sensors.  For example Gelinas discloses a roof with a plurality of snow sensors (60), each of said snow sensors being coupled to a roof of a building wherein each of said snow sensors is configured to sense snow that has collected on the roof, said plurality of snow sensors being spaced apart from each other and being distributed over an entirety of the roof, each of said snow sensors comprising: a base (60) having a top surface and a bottom surface, said bottom surface of said base being attached to an outer surface of the roof (as noted in the figures and disclosure); and an antenna (62) being coupled to and extending upwardly from said top surface of said base, said antenna being comprised of an electrically capacitive material thereby facilitating said antenna to sense the electrical charge of snow, said antenna being electrically coupled to a power source comprising an electrical system of the building (as noted throughout the disclosure).
It would have been obvious to one of ordinary skill in the art, at the time the invention as effectively filed, to pursue known design options and modify the snow removal assembly of Clifford to include a plurality snow sensors as taught by Gelinas where each of said vibration units in electrical communication with said plurality of snow sensors, said vibration control circuit being electrically coupled to said antenna of each of said snow sensors, to achieve the predictable result of automatic and remote removal of the snow to facilitate ease of use and snow removal at buildings that are vacant or to protect a user from falling snow during removal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635